Case 1:19-cv-02330-RDB Document 46 Filed 11/15/19 Page 1 of 4

FILED
U.S. DISTRICT COURT

HISTRICT GF MARYLAND
IN THE UNITED STATES DISTRICT COURT FOR THE oH 3:50
DISTRICT OF MARYLAND (NORTHERN Division) ZO(S NOV 18 :

CLERK'S OFFICE

 

 

SIRIUS SIGNAL, L.L.C., AT BALTIMORE
Plaintiff | By___--_- DEPUTY
v. Case No. 1:19-ev-02330-RDB

WEEMS & PLATH, LLC,
Defendant

WEEMS & PLATH, LLC,

Defendant/Counter-Plaintiff/Third
Party Plaintiff,

¥.
SIRIUS SIGNAL, L.L.C.,
Plaintiff/Counter-Defendant

and

ANTHONY COVELLI
6541 Vispera Place
Carisbad, California 92009

Third Party Defendant,

and

EMLinQ LLC

Sandro Aquilina, Resident Agent
2125C Madera Road
Simi Valley, CA 93065

Third Party Defendant.

 

 

THIRD JOINT REQUEST TO EXTEND INITIAL SCHEDULING ORDER DEADLINES
Plaintiff/Counter-Defendant Sirius Signal, L.L.C. (“Sirius”), Defendant/Counter-

Plaintiff/Third-Party Plaintiff Weems & Plath, LLC (“W&P”), and third party defendants Anthony
Case 1:19-cv-02330-RDB Document 46 Filed 11/15/19 Page 2 of 4

Covelli’ (“Coveili”) and EMLinQ LLC (“EMLinQ”) by their respective undersigned counsel,
hereby jointly request that the Court extend all deadlines in the Scheduling Order [D.I. 26], as
amended in the Order Granting Motion to Extend Scheduling Order [D.I. 30} and the Second Joint
Request to Extend Initial Scheduling Order Deadlines [D.¥. 35], for an additional fifteen (15) days,
including but not limited to the existing November 21, 2019 deadline for requests for modification
of initial Scheduling Order.

The parties, other than EMLinQ, have met and conferred regarding the schedule and are
generally in agreement regarding the schedule for this case, but believe it is in the interest of
economy to hold scheduling discussions after the parties have had a chance to review Weems &
Plath’s amended Counter-Complaint and Third Party Complaint or its oppositions to the motions
to dismiss filed by Sirtus [D.I. 31], Covelli [D.I. 32], and EMLinQ [D.1. 36], all of which will be
due on November 29, 2019 if the concurrently filed motion to extend the deadlines for same is
granted. EMLinQ has also agreed to the proposed extensions of the scheduling deadlines.

WHEREFORE, Sirius Signal, L.L.C., Weems & Plath, LLC, Anthony Covelli, and EMLinQ
LLC respectfully request that the Court extend all deadlines in the Scheduling Order (including
the deadline to request modifications to the Scheduling Order) for a period of an additional fifteen

(15) days.

Date: November 15, 2019

 

' By joining in this request, Anthony Covelli and EMLinQ do not waive, and expressly reserves,
all rights, including but not limited to the right to challenge personal jurisdiction.
Case 1:19-cv-02330-RDB Document 46 Filed 11/15/19 Page 3 of 4

/s/ Andrew L. Cole

Andrew L. Cole (Fed. Bar ID #14865)
Cole Schotz P.C.

300 E. Lombard Street, Suite 1450
Baltimere, MD 21202

(410) 528-2980
acole@coleschotz.com

Attorneys for Sirius Signal, L.L.C.
and Anthony Covelli

‘si N. Tucker Meneely
James P. Nolan, Fed. Bar No. 00803
N. Tucker Meneely, Fed. Bar No. 29622

Council, Baradel, Kosmerl & Nolan, P.A.

125 West Street, Fourth Floor
Annapolis, Maryland 21401 -
T: (410) 268-6600
nolan@CouncilBaradel.com
Meneely@CouncilBaradel.com

Attorneys for EMLinQ LLC

/s/ Timothy F. Maloney

Timothy F. Maloney (Fed. Bar ID #03381)
Alyse L. Prawde, Esq. (Fed. Bar ID #14676)
Joseph, Greenwald & Laake, P.A.

6404 Ivy Lane, Suite 400

Greenbelt, MD 20770

301/220-2200 (tel.)

tmaloney@jgllaw.com
aprawde@jgilaw.com

Attorneys for Weems & Plath, LLC

/s/ Rita C. Chipperson

Rita C. Chipperson, Esq.
Kevin M. Curran, Esq.
Chipperson Law Group, P.C.
163 Madison Avenue

Suite 220-40

Morristown, NJ 07960

T: 973-845-9071
rec@chippersonlaw.com
kmc@chippersonlaw.com

Attorneys for Weems & Plath, LLC

 
Case 1:19-cv-02330-RDB Document 46 Filed 11/15/19 Page 4 of 4

IT IS HEREBY ORDERED, that all deadlines in the Scheduling Order, as previously
amended, including but not limited to the deadline to request modification of the Scheduling

Order, are extended for a period of fifteen (15) days.

Dated: MP ERATA JP 247 DLW. BLT

The Honorable Richard D. Bennett
United States District Judge
